ADVISORY ACTION
An interview with Applicant’s representative Sriharsha Vangapaty was held on 05/15/20201 to discuss Applicant’s Response After Final filed 05/10/2021.  Please see the attached Interview Summary.
Applicant argues with respect to claim 1 that You and/or Li, alone or in combination fail to disclose or suggest at least the features of "estimating at least one of a downlink-downlink interference and a cross-uplink-downlink interference of the neighbor cell or the second UE in the neighbor cell (Applicant’s emphasis).  As best understood by Examiner, Applicant basis this assertion on the fact that while Li has been cited as teaching estimation of a cross-uplink-downlink interference (see Li ¶ 0102), even assuming arguendo, that this interpretation is correct, Li does not teach estimating downlink-downlink interference.  Similar arguments are presented with respect to claim 25.
Examiner respectfully disagrees.  Claims are given the broadest reasonable interpretation consistent with the specification.  Applicant’s specification states “combinations such as “at least one of A, B, or C,” “one or more of A, B, or C,” “at least one of A, B, and C,” “one or more of A, B, and C,” and “A, B, C, or any combination thereof’ may be A only, B only, C only, A and B, A and C, B and C, or A and B and C, where any such combinations may contain one or more member or members of A, B, or C” (Applicant’s Spec ¶ 0127; Examiner’s emphasis).  Therefore, taking a broadest reasonable interpretation of the claims in view of the specification Examiner must only show at least one of a) estimating a downlink-downlink interference and b) estimating a cross-uplink-downlink interference as being taught by Li.  Li teaches measuring by the UE served by the at least one of a downlink-downlink interference and a cross-uplink-downlink interference of the neighbor cell or the second UE in the neighbor cell as recited in claim 25.  Therefore, Applicant’s arguments are not persuasive. 

/BRIAN P COX/Primary Examiner, Art Unit 2474